McDonald, J.
This suit is ruled by Harvey v. Electric Refrigeration Corporation, ante, 235. In addition to the defenses in that case, there is here involved the contention that no sale of stock was made to the plaintiff, Jennie L. Harvey. But in the Prank A. Harvey case it was necessary to decide this question in determining the sufficiency of the tender. It was decided adversely to the defendant’s contention.
The judgment is affirmed, with costs to the plaintiff.
North, C. J., and Fead, Fellows, Wiest, Clark, Potter, and Sharpe, JJ., concurred.